NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

            United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                               Submitted March 28, 2016* 
                                 Decided April 7, 2016 
                                             
                                         Before 
 
                                   DIANE P. WOOD, Chief Judge 
                        
                                   MICHAEL S. KANNE, Circuit Judge
                        
                                   DIANE S. SYKES, Circuit Judge 

No. 15‐2641 
 
CONNIE S. MADDOX,                               Appeal from the United States District 
      Plaintiff‐Appellant,                      Court for the Southern District of Indiana, 
                                                Indianapolis Division. 
      v.                                         
                                                No. 1:13‐cv‐01551‐RLY‐DML 
STATE AUTO PROPERTY &                            
CASUALTY INSURANCE COMPANY,                     Richard L. Young, 
      Defendant‐Appellee.                       Chief Judge. 
                                            
                                       O R D E R 
 
       Connie Maddox appeals from the dismissal at summary judgment of her 
discrimination suit against her former employer, State Auto Property & Casualty 
Insurance Company. Because Maddox neither established a prima facie case of 
discrimination nor adequately supported her state‐law theories, we affirm the district 
court’s judgment. 

                                                 
            * After examining the briefs and the record, we have concluded that oral 

argument is unnecessary. Thus the appeal is submitted on the briefs and the record. 
See FED. R. APP. P. 34(a)(2)(C). 
No. 15‐2641                                                                                Page 2 
 
        Except as noted, the following facts are not disputed. State Auto hired Maddox 
in 2009 to work as a claims adjustor in Indianapolis, Indiana. Maddox twice sought 
promotions in 2011, but her supervisor did not recommend her for either position 
because of concerns about carelessness and poor customer relations. Following a 
lackluster annual review in February 2012, Maddox was placed on a 90‐day 
performance‐improvement plan and warned that she could be fired unless she 
corrected the deficiencies. 
         
        Just two days later Maddox requested and received approval to take leave under 
the Family and Medical Leave Act. She explained that she had developed posttraumatic 
stress disorder after suddenly recalling a repressed memory of a traffic accident she had 
witnessed decades earlier. Maddox’s FMLA leave expired in May 2012, and she 
returned to work without any medical restrictions, at which time the 90‐day remedial 
period resumed. 
         
        That period ended in July 2012 with another poor review. Maddox then 
scheduled herself for wrist surgery, and State Auto approved her request for short‐term 
disability leave. But while Maddox was on leave, State Auto notified her that declining 
business was forcing the company to eliminate all of its positions in Indianapolis for 
claims adjustors. Maddox responded by applying for another promotion, but State Auto 
turned her down and eliminated her job in October when her disability leave expired. 
The following year she filed a claim for worker’s compensation based on her wrist 
impairment, but that claim was denied. 
         
        Maddox then brought this action claiming that State Auto had refused to 
promote her because of her medical conditions and sex, in violation of the Americans 
with Disabilities Act, 42 U.S.C. §§ 12101 to 12213, and Title VII of the Civil Rights Act of 
1964, id. §§ 2000e to 2000e–17. Maddox also asserted claims under Indiana law for 
retaliatory discharge and intentional infliction of emotional distress. (A further claim 
under the FMLA was voluntarily dismissed). 
         
        Both parties moved for summary judgment. In her submissions, Maddox 
conceded that she had been placed on a performance‐improvement plan but asserted 
that her supervisor had “set her up to fail” and falsely attributed to her the mistakes of 
other employees. But these submissions did not comply with the district court’s local 
rules, and so the court adopted as undisputed State Auto’s statement of material facts. 
See S.D. IND. L.R. 56‐1(a–b), (f); Flint v. City of Belvidere, 791 F.3d 764, 767 (7th Cir. 2015) 
(recognizing discretion of district courts to enforce local rules implementing Federal 
No. 15‐2641                                                                              Page 3 
 
Rule of Civil Procedure 56); Bradley v. Work, 154 F.3d 704, 707–08 (7th Cir. 1998) (same). 
After disregarding factual assertions that Maddox had not presented properly, the 
district court concluded that State Auto was entitled to summary judgment on all of 
Maddox’s claims. 
         
        On appeal Maddox first challenges the district court’s decision to disregard her 
factual assertions. But a district court is entitled to enforce its local rules, even against 
pro se litigants. See McNeil v. United States, 508 U.S. 106, 113 (1993); Patterson v. Indiana 
Newspapers, Inc., 589 F.3d 357, 360 (7th Cir. 2009); Cady v. Sheahan, 467 F.3d 1057, 1061 
(7th Cir. 2006). Most of Maddox’s factual allegations were immaterial, and she violated 
Local Rule 56‐1 by relying on unintelligible citations to voluminous, unorganized 
exhibits instead of specifically citing admissible evidence. Counsel for State Auto had 
explained to Maddox what the rule requires and warned her about the consequences of 
disregarding it, see Timms v. Frank, 953 F.2d 281, 285 (7th Cir. 1992), and so the district 
court acted within its discretion by striking her factual allegations and deeming State 
Auto’s statement of material facts admitted, see Ciomber v. Cooperative Plus, Inc., 527 F.3d   
635, 643–44 (7th Cir. 2008). 

       Maddox next challenges the grant of summary judgment on her ADA and 
Title VII claims, but we agree with the district court that a jury could not reasonably 
find that State Auto discriminated against Maddox on the basis of her medical 
conditions or sex. Maddox does not contest the district court’s conclusion that she 
lacked direct evidence of discrimination. And she fares no better under the indirect 
method, which requires evidence that Maddox had been meeting State Auto’s 
legitimate job expectations and that the company had treated similarly situated 
employees more favorably. See Hooper v. Proctor Health Care, Inc., 804 F.3d 846, 852–53 
(7th Cir. 2015) (discussing use of indirect method of proof in ADA cases); Sklyarsky v. 
Means‐Knaus Part., L.P., 777 F.3d 892, 896–97 (7th Cir. 2015) (discussing use of indirect 
method of proof in Title VII cases). The record contains no such evidence. To the 
contrary, the record shows that Maddox began receiving negative feedback about her 
performance in 2011, which culminated in her being placed on a performance‐
improvement plan in February 2012. The record also shows that Maddox continued 
having performance issues until the company laid her off for business reasons, along 
with all of its other Indianapolis‐based claims adjustors. Without evidence of 
satisfactory performance, and lacking evidence that State Auto treated other 
under‐performing claims adjustors more favorably, Maddox’s claims of disability and 
sex discrimination could not survive summary judgment. 
No. 15‐2641                                                                           Page 4 
 
       Maddox’s failure to respond properly to State Auto’s statement of material facts 
was also fatal to her state‐law claims. To succeed on her claim of retaliatory discharge, 
Maddox needed evidence that State Auto fired her for seeking worker’s compensation, 
see Hudson v. Wal‐Mart Stores, Inc., 412 F.3d 781, 785 (7th Cir. 2005); Frampton v. Central 
Ind. Gas Co., 297 N.E.2d 425, 428 (Ind. 1973), but Maddox did not apply for worker’s 
compensation until six months after State Auto had eliminated her position. As for her 
claim of intentional infliction of emotional distress, Maddox needed evidence that State 
Auto intentionally or recklessly caused her severe emotional distress through 
outrageous conduct. See Alexander v. United States, 721 F.3d 418, 424 (7th Cir. 2013); 
Williams v. Tharp, 914 N.E.2d 756, 769 n.4 (Ind. 2009). She presented no such evidence, 
however. We therefore AFFIRM the judgment of the district court.